DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-21 and Species (A2) in the reply filed on December 30, 2021, is acknowledged. 
Claims 7, 16, and 22-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2021. 

Claim Objections
Claims 7 and 16 are objected to because of the following informalities:  
Claims 7 and 16 are withdrawn from consideration as being directed to non-elected Species (A1).  Accordingly, claims 7 and 16 should be provided with the status identifier of “(withdrawn).”  
Appropriate correction is required.




Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  reference number (35) in ¶[0032] is not shown in Fig. 1.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  reference numbers (30) in Fig. 1, (130) in Fig. 2, and (230) in Fig. 3 are not mentioned in the specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1, 4-8, 13-15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Appl. Publ. No. JP 08-229924 to Kyojiro Kaneko (hereinafter “Kaneko I”) in view of U.S. Patent No. 6,027,563 to Choudhury, et al. (“Choudhury”). 
Regarding claim 1
a mold comprising an outer crucible and an inner crucible, wherein the outer crucible is annular-shaped, wherein the inner crucible is disposed in the outer crucible and spaced away from the outer crucible to provide a gap between the inner crucible and the outer crucible, wherein the mold is configured to receive granular silicon in the gap (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a mold formed by an outer (6a) and inner (6b) crucible which is configured to receive granular Si (17)), and
wherein a sidewall of the inner crucible is tapered such that a first lower outer diameter of the inner crucible is less than an upper outer diameter of the inner crucible, or the inner crucible comprises a plurality of plates, the plurality of plates are disposed to provide a tubular-shaped structure, not spaced apart at a top of the tubular-shaped structure, and spaced apart at a bottom of the tubular-shaped structure such that gaps exist between adjacent ones of the plurality of plates at the bottom of the tubular-shaped structure (see, e.g., Figs. 1-3 and  ¶¶[0012]-[0036] which teach that the inner crucible (6b) is comprised of a plurality of plates which are disposed to provide a tubular shaped structure; furthermore, the plates are closed at the top and open at the bottom with a gap between adjacent plates);
an outer induction coil disposed around the outer crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an outer induction coil (7a) disposed about the outer crucible (6a));
an inner induction coil disposed in the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an inner induction coil (7b) disposed within the inner crucible (7b)), 
wherein the outer induction coil and the inner induction coil are configured to heat and melt the granular silicon in the mold to form the tubular-shaped silicon ingot (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the outer (7a) and inner (7b) induction coils are configured to heat and melt the granular Si (17) within the crucibles (6a) and (6b) in order to form a tubular Si ingot (18)); and
a support member configured to move relative to the mold during formation of the tubular-shaped silicon ingot (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a drawing shaft (12) and a dummy block (14) which are configured to move relative to the crucibles (6a) and (6b) during formation of the Si pipe-shaped ingot (18)).  
Kaneko I does not explicitly teach that the support member is configured to hold and move a seed relative to the mold in order to form a tubular shaped Si ingot on the seed.  However, in Figs. 1-2 and col. 8, l. 8 to col. 10, l. 50 Choudhury teaches an embodiment of a continuous casting system comprised of a crucible (9a) surrounded by an induction coil (10) with a support member (11) configured to hold a seed (25) and move relative to the crucible (9a) during formation of a Si ingot (30).  By partially melting back the seed (25) and crystallizing the molten Si therefrom, the seed crystal provides a template that aids in controlling the crystal growth process.  Thus, a person of ordinary skill in the art would look to the teachings of Choudhury and would be motivated to provide a seed crystal on top of the dummy block (14) in the apparatus of Kaneko such that the prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).  
Regarding claim 4, Kaneko I teaches that the plurality of plates are placed in a circle to provide a circular side wall (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates forming the inner crucible (6b) are placed in a circle).   
Regarding claim 5, Kaneko I teaches that the plurality of plates are spaced apart to allow the plates to deflect while experiencing contraction forces on the plates by the tubular-shaped silicon ingot during cooling of the tubular-shaped silicon ingot (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the plurality of plates forming the inner crucible (6b) are spaced apart; furthermore, since the inner crucible (6b) is formed from a material such as copper it necessarily is able to deflect while experiencing contraction forces from the Si pipe (18)).
Regarding claim 6, Kaneko I teaches that the plurality of plates comprise coolant channels configured to receive a coolant to cool the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the inner crucible (6b) includes water passage holes and channels configured to receive a coolant).  
Regarding claim 8, Kaneko I teaches that the inner crucible has an open bottom end (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which show that the inner crucible (6b) has an open bottom end).
Regarding claim 13, Kaneko I teaches a mold for forming a tubular-shaped silicon ingot (see, e.g., the Abstract, Figs. 1-5, and entire reference), the mold comprising:
an outer crucible, wherein the outer crucible is annular-shaped; and an inner crucible disposed in the outer crucible, such that the outer crucible surrounds the inner crucible, wherein a gap exists between the outer crucible and the inner crucible, wherein the outer crucible and the inner crucible are configured to receive granular silicon in the gap (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a mold formed by annular shaped outer (6a) and inner (6b) crucibles which are configured to receive granular Si (17) in a gap formed therebetween),
wherein the inner crucible comprises a plurality of plates, wherein the plurality of plates comprise inner surfaces, sides, and outer surfaces, wherein the inner surfaces face each other and are disposed along an inner circular perimeter, wherein the plurality of plates are disposed to provide a tubular-shaped structure (see, e.g., Figs. 1-3 and  ¶¶[0012]-[0036] which teach that the inner crucible (6b) is comprised of a plurality of plates which are disposed to provide a tubular shaped structure; furthermore, the plates have inner, side, and outer surfaces as claimed), 
wherein the plurality of plates are disposed, such that the plurality of plates are not spaced apart at a top of the tubular-shaped structure and are spaced apart at a bottom of the tubular-shaped structure such that gaps exist between adjacent ones of the plurality of plates at the bottom of the tubular-shaped structure for 
Regarding claim 14, Kaneko I teaches that the outer surfaces are disposed along an outer circular perimeter of the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that outer surfaces of the plates are disposed around an outer circumference of the inner crucible (6b)).  
Regarding claim 15, Kaneko I teaches that the gaps between the plurality of plates exist for a bottom portion of the inner crucible and do not exist for an upper portion of the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that gaps exist between the bottom of adjacent plates forming the inner crucible (6b) while a top thereof is closed).
Regarding claim 17, Kaneko I teaches that the inner crucible has an open bottom end (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which show that the inner crucible (6b) has an open bottom end).
Regarding claim 19, Kaneko I teaches that the inner crucible comprises coolant channels for receiving a coolant to cool the inner crucible (see, e.g., Figs. 1-3 and ..

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2012/0244061 to Kaneko, et al. (“Kaneko II”). 
Regarding claim 2, Kaneko I teaches a heater configured to heat the tubular-shaped silicon ingot subsequent to being pulled from the mold (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an induction coil (11) which is configured to heat the Si pipe (18) after being pulled from the mold), but does not explicitly teach that there are a plurality of these heaters.  However, in Fig. 2 and ¶¶[0034]-[0063] as well as elsewhere throughout the entire reference Kaneko II teaches an analogous embodiment of an electromagnetic casting system in which the temperature of the cast Si ingot (S) is controlled by a temperature control reactor (600) which, as shown in Fig. 2 is comprised of a plurality of heaters.  As detailed in ¶[0060] the temperature control reactor (600) is used to maintain a predetermined temperature gradient such that the solidified ingot (S) may be gradually cooled to the desired temperature.  Thus, a person of ordinary skill in the art would look to the teachings of Kaneko II and would be motivated to incorporate a plurality of induction coils (11) in the system of Kaneko I such that the cast Si pipe (18) may be gradually cooled to the desired temperature.  

Claims 3, 9, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2011/0214830 to Holzgruber, et al. (“Holzgruber”). 
Regarding claim 3, Kaneko I teaches that the electromagnetic casting system further comprises:  
a hopper (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a funnel-shaped tube at the bottom of the duct (15) which may be considered as a hopper as claimed); and
a feeder supplying the granular silicon and a dopant to the hopper (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that a container (i.e., a feeder) supplies granular Si (17) to the funnel-shaped tube and is capable of including a dopant; alternatively, the desired raw material is supplied to the duct (15) through the raw material port (2) and, hence, must originate from a feeder; it is noted that the granular Si necessarily is not 100% pure and will inherently include one or more dopants; alternatively, it is noted that the limitation relating to supplying granular Si and a dopant does not carry patentable weight in an apparatus claim as it relates to a method of using the claimed apparatus rather than to its structure),
wherein the plurality of hoppers guide the granular silicon and the dopant into the gap in the mold (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach that the granular Si (17) and any dopant contained therein is guided into the space between the inner (6b) and outer (6a) crucibles), and 
the outer crucible is funnel-shaped to guide the granular silicon and the dopant from the hoppers into the gap in the mold (see, e.g., Figs. 1-3 and 
Kaneko I does not explicitly teach that there are a plurality of hoppers and a plurality of feeders.  However, the use of a plurality of hoppers and feeders may be considered as a mere duplication of parts which is considered prima facie obvious.  This is exemplified by at least Fig. 2 and ¶¶[0026]-[0033] of Holzgruber which teach an analogous embodiment of an electromagnetic casting system comprised of an inner mandrel (17) and an outer mould (10) for the production of hollow ingots (18).  In Fig. 2 Holzgruber specifically teaches the use of two sources of Si in the form of consumable electrodes (12) which are provided on opposite sides of the crucible such that raw material is uniformly supplied to the mold.  Thus, a person of ordinary skill in the art would look to the teachings of Holzgruber and would be motivated to utilize a plurality of hoppers and feeders to supply raw material to the mold between the inner (6b) and outer (6a) crucibles of Kaneko I in order to provide a more uniform distribution of Si raw material around the circumference of the mold.  
Regarding claim 9, Kaneko I does not explicitly teach that the inner crucible extends below a bottom of the outer crucible.  However, since Figs. 1-3 show that the bottom of the inner (6b) and outer (6a) crucibles are at substantially the same level, adjusting the position of the inner crucible (6a) such that it extends slightly below the outer crucible (6a) may be considered as a mere rearrangement of parts which does not modify the operation of the device and, hence, is prima facie obvious.  This is exemplified by at least Fig. 2 and ¶¶[0026]-[0033] of Holzgruber which teach an analogous embodiment of 
Regarding claim 18, Kaneko I does not explicitly teach that the inner crucible extends below a bottom of the outer crucible.  However, since Figs. 1-3 show that the bottom of the inner (6b) and outer (6a) crucibles are at substantially the same level, adjusting the position of the inner crucible (6a) such that it extends slightly below the outer crucible (6a) may be considered as a mere rearrangement of parts which does not modify the operation of the device and, hence, is prima facie obvious.  This is exemplified by at least Fig. 2 of Holzgruber which teaches an analogous embodiment of an electromagnetic casting system comprised of an inner mandrel (17) and an outer mould (10) for the production of hollow ingots (18) in which the inner mandrel (17) extends below a bottom of the mould (10).  

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2012/0236898 to Graham Keough (“Keough”). 
Regarding claim 10, Kaneko I and Choudhury do not explicitly teach that the sidewall of the inner crucible is tapered, such that the first lower outer diameter of the inner crucible is less than the upper outer diameter of the inner crucible.  However, in Figs. 2-4, ¶[0009], and ¶¶[0028]-[0033] as well as elsewhere throughout the entire reference Keough teaches an analogous embodiment of a continuous casting furnace comprised of, inter alia, an open bottom induction cold crucible (10).  In ¶[0009] Keough 1 of 13 ¾ inches and a tapered bottom side length of 14 inches.  Thus, a person of ordinary skill in the art would recognize that extending this same principle to the inner crucible (6b) of Kaneko I would require that the lower outer diameter of the inner crucible (6b) be less than an upper outer diameter such that a flared opening is formed between the outer (6a) and inner (6b) crucibles.  The motivation for forming an inner crucible (6b) having tapered sidewalls as claimed would be to facilitate movement of the formed ingot out of the crucible.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent Appl. Publ. No. 2013/0255315 to Maegawa, et al. (“Maegawa”). 
Regarding claim 11, Kaneko I teaches an electromagnetic casting system comprising:  the furnace of claim 1 (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] and the rejection of claim 1 supra which teach an electromagnetic casting furnace as claimed), but does not explicitly teach the sensor and control module as claimed.  However, in Fig. 1 and ¶¶[0055]-[0061] as well as elsewhere throughout the entire reference Maegawa teaches an analogous embodiment of an electromagnetic casting furnace which includes:  
at least one sensor for detecting at least one parameter of the furnace (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a casting stroke counter (14) which measures a casting stroke and outputs a signal); and
a control module configured to, based on the at least one parameter, control a pull rate of the support member away from the mold (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a computing unit (15) which computes a drive amount of a pull-down motor (16) based on an input of the casting stroke counter (14)).
Thus a person of ordinary skill in the art would look to the teachings of Maegawa and would be motivated to incorporate at least a stroke counter (14) and corresponding computing unit (15) in order to provide a degree of automation to the pulling rate such that a higher quality, more uniform, and reproducible crystal can be produced.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of Maegawa and further in view of U.S. Patent Appl. Publ. No. 2005/0092236 to David Bender (“Bender”). 
Regarding claim 12, Kaneko I, Choudhury, and Maegawa do not explicitly teach that the control module is configured to, based on the at least one parameter, control (i) flow of the granular silicon into the mold, and (ii) current to the outer induction coil and the inner induction coil.  However, in Figs. 4-5 and ¶¶[0086]-[0094] as well as elsewhere throughout the entire reference Bender teaches an analogous crystal growth system in which the rate of addition of solid silicon from a source (209) is controlled based upon melt level sensors (230) which measure the level of the melt (222) in a crucible and the temperature of the melt (222) is controlled using a heater control (240) which measures a temperature in the melt using a plurality of temperature sensors (234) and controls the thermal output of a plurality of heating elements (218).  In this manner it is possible to control the growth conditions in response to measurements obtained from the sensor(s) inter alia, the level and temperature of the Si melt (19) and the pull rate of the drawing shaft (12) and utilize a control module to control additional process parameters such as the flow of granular silicon (17) into the mold and the current into the inner (6b) and outer (6a) coils in order to provide a degree of automation to the crystal growth process such that a higher quality and more uniform crystal may be grown.  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of U.S. Patent No. 6,110,274 to Tetsuhiro Okuno (“Okuno”). 
Regarding claim 20, Kaneko I teaches an electromagnetic casting system comprising:  the mold of claim 19 (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] and the rejection of claim 13 supra which teach an electromagnetic casting system comprising a mold as claimed), but does not explicitly teach the sensor and control module as claimed.  However, in Figs. 1-2 and col. 7, l. 48 to col. 13, l. 60 as well as elsewhere throughout the entire reference Okuno teaches an analogous embodiment of a crystal growth system which includes:  
a first sensor for detecting a first parameter of the mold (see, e.g., Figs. 1-2 and col. 11, l. 36 to col. 13, l. 60 which teach that the inlet (T3) and outlet (T4) 
a control module configured to, based on the first parameter, control temperature and flow of coolant to the inner crucible (see, e.g., Figs. 1-2 and col. 11, l. 36 to col. 13, l. 60 which further teach that the type and amount (i.e., the temperature and flow rate) of the coolant supplied from a cooling medium tank (15) is controlled via a controller (24) based upon temperature measurements obtained from the thermocouples (22) and (23) such that the desired temperature gradients within the crucible (9) during crystal growth may be obtained via control of the flow rate and temperature of the coolant).
Thus, a person of ordinary skill in the art would look to the teachings of Okuno and would be motivated to incorporate one or more sensors and a corresponding control module which is capable of controlling the temperature and flow rate of coolant through the inner crucible (6b) of Kaneko I during crystal growth in order to provide greater control over thermal gradients within the melt such that a more uniform crystal having the desired materials properties may be produced.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko I in view of Choudhury and further in view of Okuno and still further in view of Maegawa and Bender. 
Regarding claim 21
an outer induction coil surrounding the outer crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an outer induction coil (7a) disposed about the outer crucible (6a));
an inner induction coil disposed in the inner crucible (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach an inner induction coil (7b) disposed within the inner crucible (7b));
a support member (see, e.g., Figs. 1-3 and ¶¶[0012]-[0036] which teach a drawing shaft (12) and a dummy block (14) which are configured to move relative to the crucibles (6a) and (6b) during formation of the Si pipe-shaped ingot (18)).  
Kaneko I does not explicitly teach that the support member is configured to hold a seed.  However, in Figs. 1-2 and col. 8, l. 8 to col. 10, l. 50 Choudhury teaches an embodiment of a continuous casting system comprised of a crucible (9a) surrounded by an induction coil (10) with a support member (11) configured to hold a seed (25) and move relative to the crucible (9a) during formation of a Si ingot (30).  By partially melting back the seed (25) and crystallizing the molten Si therefrom, the seed crystal provides a template that aids in controlling the crystal growth process.  Thus, a person of ordinary skill in the art would look to the teachings of Choudhury and would be motivated to provide a seed crystal on top of the dummy block (14) in the apparatus of Kaneko such that the Si pipe (18) crystallizes and grows from the seed crystal in order to provide a means for promoting and controlling the crystal growth process.  
Kaneko I and Choudhury do not explicitly teach a second sensor and control module as claimed.  However, as noted supra
a second sensor configured to detect a second parameter (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a casting stroke counter (14) which measures a casting stroke and outputs a signal), 
wherein the control module is configured to, based on the first parameter and the second parameter, control (i) a pull rate of the support member away from the mold (see, e.g., Fig. 1 and ¶¶[0055]-[0061] which teach a computing unit (15) which computes a drive amount of a pull-down motor (16) based on an input of the casting stroke counter (14)). 
Thus a person of ordinary skill in the art would look to the teachings of Maegawa and would be motivated to incorporate at least a stroke counter (14) and corresponding computing unit (15) in order to provide a degree of automation to the pulling rate such that a higher quality, more uniform, and reproducible crystal can be produced.
Kaneko I, Choudhury, and Maega do not explicitly teach that the control module is also configured to control (ii) flow of the granular silicon into the mold, and (ii) current to the outer induction coil and the inner induction coil.  However, as noted supra with respect to the rejection of claim 12, in Figs. 4-5 and ¶¶[0086]-[0094] as well as elsewhere throughout the entire reference Bender teaches an analogous crystal growth system in which the rate of addition of solid silicon from a source (209) is controlled based upon melt level sensors (230) which measure the level of the melt (222) in a crucible and the temperature of the melt (222) is controlled using a heater control (240) which measures a temperature in the melt using a plurality of temperature sensors (234) and controls the thermal output of a plurality of heating elements (218).  In this manner it is possible to control the growth conditions in response to measurements obtained from the sensor(s) inter alia, the level and temperature of the Si melt (19) and the pull rate of the drawing shaft (12) and utilize a control module to control additional process parameters such as the flow of granular silicon (17) into the mold and the current into the inner (6b) and outer (6a) coils in order to provide a degree of automation to the crystal growth process such that a higher quality and more uniform crystal may be grown.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714